Title: To Thomas Jefferson from Craven Peyton, 9 October 1806
From: Peyton, Craven
To: Jefferson, Thomas


                        
                            
                                dear Sir
                            
                            two miles from Lancastar Octr. 9th. 1806—
                        
                        two of Colo. Lewis Daughtars & my self, was attacked with the fevar about 15 days ago, Betsy Lewis whom I
                            carried to Bethlehem, to school with my little Daughtar, was not receaved by the Doctor because she was two years Oalder
                            than their rules admitted of, she expirred on the twelfth day, her sustar & my self are both very low now, Freemon &
                            Coon are our Doctrs. If I shoud not recovar, I have appointed my worthy friend Colo. Randolph to assist in settleng my
                            affairs, & it is my wish that all the papars between us respecting Hendersons affairs you shoud. have, Among them are
                            several of your deeds, & any thing which may remain unstilted, between us hope you will adjust them & if any mistakes,
                            let them be rectified eithar way, for death wod. be far preferable to me, then to forfeit any confidence which you have
                            thaught propar to repose in me, in any shape whatevar, my expecting to return long before, did not rite Mr. Wirt to assist
                            Key at that suite of yours before the Court of Appeals, 
                  with real esteem
                        
                            C Peyton
                            
                        
                        
                            N.B. this is put under covar to the post masstar Milton with othars lettars, which I am propped up in bed
                                to rite.
                        
                    